 DECISIONS OF NATIONAL LABOR RELATIONS BOARDKnapp-Sherrill Company and United Food and Com-mercial Workers International Union, AFL-CIO, Local Union No. 171, Petitioner. Case23-AC-42August 13, 1982DECISION ON REVIEWOn September 25, 1980, the Regional Directorfor Region 23 issued his Decision and OrderAmending Certification of Representative in theabove-captioned proceeding in which he amendedthe certification, substituting United Food andCommercial Workers International Union, AFL-CIO, Local Union No. 171, for Amalgamated MeatCutters Local No. 173 (herein Local 173).Thereafter, in accordance with Section 102.67 ofthe National Labor Relations Board Rules andRegulations, Series 8, as amended, the Employerfiled a timely request for review of the RegionalDirector's decision. The Employer contended thatAmalgamated Meat Cutters, Local 171 (hereinLocal 171), was not a legal successor to Local 173,and that, in any event, Petitioner is not a continu-ation of Local 171 as United Food and CommercialWorkers International Union, AFL-CIO (hereinUFCW), is not the successor to the AmalgamatedMeat Cutters and Butcher Workmen of NorthAmerica, AFL-CIO (herein Meat Cutters).By telegraphic order dated November 18, 1980,the National Labor Relations Board granted theEmployer's request for review.The Board has considered the entire record inthis case, and makes the following findings:In 1972, Local 173 was certified in Case 23-RC-3595 as the representative of the production andmaintenance employees at the Employer's Donna,Texas, facility. Subsequently, Local 173 and theEmployer entered into a series of collective-bar-gaining agreements, the most recent of which waseffective from September 30, 1977, through Sep-tember 29, 1980.Local 173 was chartered in approximately 1965,and had jurisdiction over the geographical area ofTexas known as the lower Rio Grande Valley.Local 171 was chartered in approximately 1940and, prior to 1978, had geographical jurisdictionover the San Antonio, Texas, area. Local 171'sheadquarters are located in San Antonio.On October 23, 1977, Local 173 held an execu-tive board meeting which was attended by ErbyM. Rendon, Local 171's secretary-treasurer.Rendon addressed the executive board on the sub-ject of a merger of the two locals. At that meetingLocal 173's executive board passed a motion infavor of the merger.263 NLRB No. 60A notice of a general membership meeting, datedOctober 27, 1977, was disseminated, which statedthat a meeting was to be held on November 13,1977, at 2 p.m., at Jessie's Place in Elsa, Texas. Thenotice also stated that:At this meeting we will act in consideringLocal 173 to merge with Local 171 of SanAntonio, Texas.While it appears that this notice was mailed toLocal 173's members, it is unclear whether thenotice was posted at the Employer's facility.The general membership meeting was held asscheduled on November 13. At the meeting, therewas discussion on the relative merits of the pro-posed merger, as well as discussion of any draw-backs. Following the discussion, a motion was in-troduced to authorize Local 173's financial secre-tary, Benito Campos, to negotiate a merger withLocal 171, and to obtain a written understanding ofthe terms of the merger. A secret ballot electionwas conducted, with the motion passing by a voteof 84 in favor and 18 opposed. No voter lists werekept, nor was the employees' membership checkedbefore ballots were distributed and the vote taken.At the time of the vote, Local 173 had approxi-mately 100 members.On November 28, 1977, notice of a December 4membership meeting was sent to the members ofLocal 171, with the first item on the agenda theproposed merger with Local 173. At the meeting,Rendon told the membership that Local 173 hadapproved the merger, and that the issue was nowbefore Local 171. A motion was introduced to giveRendon and Local 171's executive board full au-thority to consummate a merger with Local 173.The motion passed on the basis of a show of hands.Following a meeting between Rendon andCampos, documentation of the merger was submit-ted by Locals 173 and 171 to Meat Cutters for ap-proval. Subsequently, Meat Cutters issued a mergeragreement, with an effective date of January 2,1978. Under the agreement, Local 171 was to bethe surviving Local, and it was to assume all theduties and responsibilities of Local 173, includingthe administration of all collective-bargainingagreements.When the merger was effectuated all five ofLocal 173's officers resigned. At that time, BenitoCampos became second vice president of Local171, and continued to service the old Local 173area as he had done prior to the merger.' TheI Campos left Local 171's employ in approximately July 1978. BurtneSrAgent Joe Esquivel was assigned the old Local 173 are, and the Em-ployer was notified of Esquivel's assumption of Campos' duties by letterdated July 24, 1978.396 KNAPP-SHERRILL COMPANYgrievance procedures and bylaws for Locals 173and 171 were the same, and no changes were madeafter the merger. The dues of old Local 173's mem-bers were slightly increased after the merger toconform with Local 171's dues structure. Negotia-tions were conducted by Local 171 in the samemanner as by Local 173, with the chief stewardand area business agent on the negotiating team.In February 1978, written notification of themerger was sent to all employers who were a partyto collective-bargaining agreements with Local173, including the Employer. The letters, signed byRendon as secretary-treasurer of Local 171 and byCampos in his new position as second vice presi-dent of Local 171, stated that Locals 173 and 171had merged and that Local 171 had assumed theobligations and duties incurred by Local 173.By letter dated April 14, 1978, the Employer,following extensive correspondence with Local171, agreed to recognize Local 171 as the contract-ing Union in the existing collective-bargainingagreement signed by Local 173. The Employer alsoagreed to forward union dues collected undercheckoff authorizations to Local 171. Both the Em-ployer's recognition of Local 171 as the successorto Local 173 and its agreement to forward dues toLocal 171 were based on Local 171's agreement tohold the Employer harmless for any and all claimsthat might arise from its recognition of Local 171.Subsequent to its recognition of Local 171, theEmployer began forwarding dues deductions andseniority lists to Local 171, and regularly adjustedgrievances with Local 171. The Employer andLocal 171 also engaged in collective-bargaining ne-gotiations over a midterm wage reopener, althoughno agreement was reached. Present at the negotia-tions for Petitioner were Rendon, Esquivel, thechief steward at Employer's facility, and Petition-er's attorney.In June 1979, Local 171 conducted an election ofofficers. There were two polling sites, one in SanAntonio and the other in the geographic center ofold Local 173. Of the 10 officers elected 2 werefrom the Rio Grande Valley area.The Employer contends that the procedures fol-lowed in the merger process did not provide ade-quate due process safeguards, primarily arguingthat union members and nonmembers were not af-forded an opportunity to participate in the mergervote. The Employer also contends that the mergerresulted in a substantially different bargaining rep-resentative such that Local 173 lost control of its"affairs and destiny." The Regional Director, rely-ing in substantial part on Amoco Production Compa-ny,2rejected the Employer's contentions, and2 239 NLRB 1195 (1979), remanded 613 F.2d 107 (5th Cir. 1980).found that Local 171 was a continuation of Local173. While we agree that the evidence shows asubstantial continuation of the bargaining repre-sentative, we find that, in these circumstances, theEmployer is estopped from challenging the proce-dures employed in the merger.3Indeed, the Em-ployer, by recognizing Local 171 as the successorto Local 173, effectively waived its right to chal-lenge the procedures employed in the merger.4That the Employer had knowledge of the mergeris not in dispute; that it had doubts about Local171's status at the time of the merger is clear. Therecord reveals that there was an extensive ex-change of communications, written and verbal, be-tween the Employer and officials of Local 171, be-ginning with Local 171's notice of the merger tothe Employer by letter dated February 14, 1978,and continuing through the Employer's recognitionof Local 171 by letter dated April 14, 1978. It isthis letter that most clearly evinces the Employer'sdoubts and its hesitation to recognize Local 171.For the Employer required that Local 171:...hold the Company harmless from any andall claims, demands, suits, or other forms of li-ability that may arise out of, or be in any wayconnected with, its recognition of [Local 171]as the Assignee and successor to Local No.173....That the Employer knew it had the right to refuseto recognize Local 171 as the successor to Local173 is apparent, given the conditions for recogni-tion set forth in the letter of April 14, 1978. It maybe readily inferred that, had Local 171 refused toagree to the conditions set forth, the Employerwould have refused to recognize it as the successorunion. That the Employer intentionally and volun-tarily relinquished this right is also apparent fromthe recognition letter of April 14, 1978; the recog-nition was the result of discussions with variousrepresentatives of Local 171.Thereafter, the Employer, in all respects, dealtwith Local 171 as its employees' bargaining repre-sentative. The Employer forwarded dues paymentsand seniority lists to Local 171, adjusted numerousgrievances with Local 171's business agent, regu-larly received the business agent to discuss generalemployee problems or concerns, and, most signifi-s Chairman Van de Water and Member Hunter note that in view ofthe finding that the merger of Locals 171 and 173 were not challengedby the Employer and that it was therefore estopped from challengingsuch merger at a later date, they find it unnecessary to rely, as the Re-gional Director did, on Amoco Producron Company, 239 NLRB 1195(1979).4 A waiver is the intentional reliquishment of a known right. John J.Roche & Ca, Inc. 231 NLRB 1082, 1095 (1977), enfd sub nom Larkinsv. N.LR.B.. 596 F.2d 240, 247 (7th Cir. 1979)397 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcantly, bargained with Local 171 over the terms ofa proposed midterm wage reopener. Even after ne-gotiations ceased without an agreement, the Em-ployer continued to deal with Local 171 as its em-ployees' bargaining representative, adjusting griev-ances and the like. It was not until the existing col-lective-bargaining agreement expired in 1980, some2 years after the merger, and after Local 171 re-quested negotiations for a new agreement, that theEmployer stated it did not believe that Local 171was the legal successor to Local 173. Until Local171 requested negotiations, Local 171 appears tohave had no indication that the Employer believedthat it was not the bargaining representative of itsemployees.Thus, it is evident that Local 171 relied, to itsdetriment, on the Employer's recognition. Local171 took no further action during this 2-year periodto establish its status as the collective-bargainingrepresentative of the Employer's employees. Hadthe Employer challenged the merger procedureswhen it had notice of the merger, as it was free todo, Local 171 could have sought to amend the cer-tification during the term of the collective-bargain-ing agreement, with minimal or no disruption tothe bargaining relationship due to the continuingexistence of the collective-bargaining agreementwith Local 173. But in challenging the merger pro-cedures at the expiration of the collective-bargain-ing agreement, 2 years after extending recognitionand, as indicated above, after in all respects dealingwith Local 171 as the representative of its employ-ees, the Employer disrupted the bargaining rela-tionship at a time when Local 171's role as bargain-ing representative is most vital to the employees: atthe commencement of negotiations for a new col-lective-bargaining agreement. Therefore, as theEmployer had but to question initially the mergerprocedures rather than recognize Local 171, and asthe Employer conducted business with Local 171in a manner fully consistent with its recognition for2 years thereafter, we find the Employer may notnow challenge the procedures employed in themerger. 5I See Good Hope Industries, Inc.. d/b/a Gasland, Inc., 239 NLRB 611,612 (1978). See also Duquesne Light Company, etc., 248 NLRB 1271, andfn. 6 (1980); Newark Stove Co., 143 NLRB 583 (1963). Canton Sign Co.a,174 NLRB 906 (1969), enforcement denied 457 F.2d 832 (6th Cir. 1972),is distinguishable. There, the court denied enforcement because both thepredecessor and successor local unions were voluntarily recognized bythe employer without a showing of majority support. The court alsonoted that the employer had no union members in its employ at the timeof the merger. Here, Local 173 was certified as the bargaining representa-tive of the Employer's employees after a Board-conducted election, andthe Employer employed union members at both the time of the mergervote and recognition of Local 171. Indeed, the chief steward for the Em-ployer's employees was present at Local 173's October 23, 1977, execu-tive committee meeting where the decision was made to put the mergerissue before the membership for a vote.Our review of the record also leads us to con-clude that Local 171 is a continuation of Local 173.The operating bylaws and grievance procedures re-mained virtually the same, a business agent servicessolely the Rio Grande Valley area, and negotia-tions are conducted in the same manner. WhileLocal 171's dues are somewhat greater than Local173's, the increase is neither so substantial nor ofsuch singular significance as to overcome a findingthat Local 171 is a continuation of Local 173. Ad-ditionally, there is ample evidence that Local 171has, in all respects, assumed Local 173's responsi-bility to administer the collective-bargaining agree-ment entered into with the Employer."The Employer also contends that Petitioner isnot a successor to Local 171, alleging that neitherits employees nor Local 171's members were af-forded the opportunity to vote on the merger be-tween Meat Cutters and Retail Clerks InternationalUnion (herein Retail Clerks).On June 5 and 6, 1979, Meat Cutters and RetailClerks held a special convention in Washington,D.C., attended by delegates of both unions for thepurpose of effectuating a merger to form UFCW.According to the merger agreement, approved bythe convention and effective June 7, 1979, theUFCW's executive board was to be comprised ofboth Internationals' vice presidents, secretary-trea-surers, and presidents. The geographical divisionsor districts of Meat Cutters were to remain unal-tered, with any proposed change requiring unani-mous agreement of the Meat Cutters representa-tives on the UFCW executive board. All standingcommittees of the International unions were to sur-vive unless a counterpart existed, in which case theduplicative committees were to be consolidated.Local unions, including Local 171, automaticallybecame charter members of UFCW, and were notrequired to merge with other locals. Additionally,the agreement provided that UFCW assumed allrights, property, and obligations of the two Inter-national unions, including the responsibility for ad-ministering all collective-bargaining agreements.Also pursuant to the agreement, all members of theThe elements of estoppel-knowledge, intent, mistaken belief. and det-rimental reliance-are also satisfied herein See Bob's Big Boy Family Res-taurants. A Division of Marriott Corporation, 259 NLRB 153, 154, fn. 9(1981); Black's Law Dictionary, pp. 632-633 (4th ed. 1951). When the Em-ployer recognized Local 171, it induced Local 171 to believe mistakenlythat the Employer had waived its arguments with respect to the mergerof Locals 171 and 173. That the Employer intended Local 171 to rely onthe recognition is clear by its actions described supra, which in sum con-stituted a "business as usual" approach. That the reliance was detrimentalto Local 171 and the Employer's employees is also discussed supra: thedisruption of the bargaining relationship at a time when the bargainingrepresentative and the employees were possibly most vulnerable-at theexpiration of the collective-bargaining agreement" See New Orleans Public Service, Inc., 237 NLRB 919, 921 (1978);Montgomery Ward & Co., Incorporated, 188 NLRB 551, 552 (1971).398 KNAPP-SHERRILL COMPANYMeat Cutters and Retail Clerks became members ofthe UFCW as of the date of their original member-ship in their respective unions.Although permitted to send four delegates,Local 171's executive committee met on March 24,1979, and voted not to send delegates to the specialconvention. Local 171's members did not vote onthe proposed merger of the International unionsbut were notified of the merger in small shop meet-ings by Local 171's business agents.Subsequent to the merger, Local 171 was noti-fied that it would be receiving a new charter, re-flecting UFCW as the International union. Thesame officers, staff, dues structure, operatingbylaws, and geographical jurisdiction that existedprior to the merger were retained by Local 171after the merger.Based on the foregoing, the Regional Directorfound that the identity and continuity of the bar-gaining representative has been preserved subse-quent to its change in name in June 1979, andgranted the amendment of certification. We agree.In so finding, we reject the Employer's conten-tion that the change in name is improper becauseits employees, and Local 171's members, did notparticipate in or ratify the merger. The recordamply demonstrates that there is continuity of rep-resentation. Thus, nothing but Local 171's designa-tion-i.e., that it is chartered by UFCW ratherthan Meat Cutters-changed. Indeed, the same per-sonnel who serviced Local 171's various shopscontinued doing so after the merger of the Interna-tional unions, the jurisdiction of Local 171 re-mained the same after the merger and the rightsand privileges of the employees represented byLocal 171 were unchanged by the merger. More-over, Local 171 was given the opportunity to senddelegates to the special convention, but its execu-tive committee exercised its discretion to choosenot to do so.7Additionally, we note that the em-ployees, by their membership, were bound to theterms and conditions of the Meat Cutters constitu-tion, which expressly authorized the Meat CuttersInternational executive board to merge Meat Cut-ters with other International unions.8Pursuant tothis constitutional authority, the Meat Cutters In-ternational executive board, through the mergeragreement with Retail Clerks, bound its membersand locals, including Local 171, to become mem-bers and locals of the newly formed UFCW.9Therefore, as the merger of the two Internationalunions did not affect representation at the locallevel, and no improprieties by Meat Cutters wereestablished, we hereby affirm the Regional Direc-tor's amendment of the certification.'0This amend-ment is not, however, to be considered a new certi-fication or a recertification.' Erby M. Rendon, Petitioner's financial secretary, testified that Peti-tioner chose not to send delegates because of financial considerations andnot as an expression of dissent to the merger of the International unions.a Constitution of the Amalgamated Meat Cutters and Butcher Work-men of North America, AFL-CIO. as amended (1976). art. VII. sec. 2(d).' Merger Agreement of. Retail Clerks and Meat Cutters, secs. II and13.iO Texas Plastics Inc., 263 NLRB No. 59 (1982); Warehouse GroceriesManagement, Inc, 254 NLRB 252, 256 (1981); St. Mary's Home., Inc t/aSt Mary's Infant Home, 255 NLRB 1139, 1140 (1981). See also AmericanEnka Company. a Division of Akzona Incorporated, 231 NLRB 1335, 1337(1977); Wellman Industries; Inc., 248 NLRB 325, 328 (1980).399